Opinion issued July 1, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00139-CV
____________

GERALD KITCHENS, Appellant

V.

JINDAL UNITED STEEL CORPORATION, U.S. DENRO STEEL, INC.,
WELDON LARKIN, AND CHARLES LIEDIGH, Appellees




On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 745,975




MEMORANDUM OPINION
          Appellant and appellees have filed a joint motion to dismiss their appeal.  No
opinion has issued.  Accordingly, the motion is granted, and the appeal is dismissed. 
Tex. R. App. P. 42.1(a)(2)(A).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Alcala.